Citation Nr: 1521145	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-21 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, to include as due to exposure to tactical herbicides.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   


In his substantive appeal, the Veteran requested a videoconference hearing at the Muskogee RO.  A hearing was scheduled for September 2014, but the Veteran failed to appear.  It appears that notice of the hearing was sent to the address listed by the Veteran on his substantive appeal.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

The Veteran's myelodysplastic syndrome has been medically linked to his exposure to Agent Orange during service.


CONCLUSION OF LAW

The criteria for service connection for myelodysplastic syndrome have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for myelodysplastic syndrome.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran has been diagnosed with myelodysplastic syndrome since February 2012.  The Veteran maintains that this condition is due to his exposure to tactical herbicides, specifically Agent Orange, during his service in the Republic of Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where, as here, a veteran served in the Republic of Vietnam between January 1962 and May 1975, he shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Although myelodysplastic syndrome is not one of the conditions that is presumptively related to tactical herbicide exposure, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, the Veteran's service and Vietnam and current diagnosis of myelodysplastic syndrome have been conceded.  The only question before the Board is whether the Veteran's current condition is related to his exposure to herbicides during service.  

In support of his claim the Veteran has submitted an August 2013 letter from his treating oncologist which reflects the opinion that the Veteran's myelodysplastic syndrome is more likely than not related to his exposure to Agent Orange.  In support of this opinion the letter notes that myelodysplasia is similar to other hematologic malignancies that are presumptively associated with herbicide exposure and that the condition is a precursor to frank leukemia. 

Although the letter does not offer a thorough explanation of the relationship between the Veteran's condition and herbicide exposure and is speculative in its terminology, the letter is based on the Veteran's treatment history and it is unrebutted by other medical opinion of record.  As such, the evidence is in relative equipoise concerning a nexus between the Veteran's service and his present disability.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for myelodysplastic syndrome is granted.


ORDER

Service connection for myelodysplastic syndrome is granted.




____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


